Exhibit 10.13

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2009

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

 

      LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Table of Contents

 

Article

        Page

I

   Classes of Business Reinsured    1

II

   Commencement and Termination    1

III

   Territory (BRMA 51A)    3

IV

   Exclusions    3

V

   Retention and Limit    4

VI

   Reinstatement    4

VII

   Definitions    5

VIII

   Other Reinsurance    7

IX

   Loss Occurrence    7

X

   Loss Notices and Settlements    9

XI

   Salvage and Subrogation    9

XII

   Florida Hurricane Catastrophe Fund    9

XIII

   Reinsurance Premium    11

XIV

   Late Payments    11

XV

   Offset (BRMA 36C)    13

XVI

   Access to Records (BRMA 1D)    13

XVII

   Liability of the Reinsurer    13

XVIII

   Net Retained Lines (BRMA 32E)    13

XIX

   Errors and Omissions (BRMA 14F)    14

XX

   Currency (BRMA 12A)    14

XXI

   Taxes (BRMA 50B)    14

XXII

   Federal Excise Tax (BRMA 17D)    14

XXIII

   Reserves    14

XXIV

   Insolvency    16

XXV

   Arbitration    17

XXVI

   Service of Suit (BRMA 49C)    18

XXVII

   Governing Law (BRMA 71B)    18

XXVIII

   Confidentiality    19

XXIX

   Entire Agreement    19

XXX

   Severability (BRMA 72E)    19

XXXI

   Agency Agreement (BRMA 73A)    19

XXXII

   Notices and Contract Execution    19

XXXIII

   Intermediary    20    Schedule A   

 

      LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2009

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Agreement(s)

Attached Hereto

(hereinafter referred to as the “Reinsurer”)

Article I - Classes of Business Reinsured

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Homeowners Multiple Peril (property sections only) and Dwelling Fire
(property sections only), subject to the terms, conditions and limitations set
forth herein and in Schedule A attached hereto.

Article II - Commencement and Termination

 

A. This Contract shall become effective on June 1, 2009, with respect to losses
arising out of loss occurrences commencing on or after that date, and shall
remain in force until May 31, 2010, both days inclusive, Local Standard Time at
the location where the loss occurrence commences.

 

B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer’s percentage share in this Contract in the
event any of the following circumstances occur, as clarified by public
announcement for subparagraphs 1 through 6 below, or upon discovery for
subparagraphs 7 through 9 below. To terminate a Subscribing Reinsurer’s
percentage share in this Contract, the Company must give the Subscribing
Reinsurer written notice. The effective date of termination will be as selected
by the Company, which may be a date that is retroactively applied up to a
maximum of 65 days prior to the date of applicable public announcement or
discovery, subject to the condition that such selected date must be the last day
of a calendar month:

 

  1. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at the inception of this Contract
has been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or

 

Page 1       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  2. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at any time during the term of
this Contract has been reduced by more than 20.0% of the amount of surplus (or
the applicable equivalent) at the date of the Subscribing Reinsurer’s most
recent financial statement filed with regulatory authorities and available to
the public as of the inception of this Contract; or

 

  3. The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or
downgraded below A- and/or Standard & Poor’s rating has been assigned or
downgraded below BBB+; or

 

  4. The Subscribing Reinsurer has become merged with, acquired by or controlled
by any other entity or individual(s) not controlling the Subscribing Reinsurer’s
operations previously. However, this subparagraph shall not apply if the
surviving entity has A.M. Best’s and Standard & Poor’s ratings equal to or
higher than the Subscribing Reinsurer had on the effective date of this
Contract; or

 

  5. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 

  7. The Subscribing Reinsurer has reinsured its entire liability under this
Contract with an unaffiliated entity or entities without the Company’s prior
written consent; or

 

  8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

 

  9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid.

 

C. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 

Page 2       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article III - Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company’s policies.

Article IV - Exclusions

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. All excess of loss reinsurance assumed by the Company.

 

  2. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except intercompany reinsurance between the reinsured companies under this
Contract and agency reinsurance where the policies involved are to be
reunderwritten in accordance with the underwriting standards of the Company and
reissued as Company policies at the next anniversary or expiration date.

 

  3. Financial guarantee and insolvency.

 

  4. All Accident and Health, Fidelity and Surety, Boiler and Machinery,
Workers’ Compensation and Credit business.

 

  5. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance (U.S.A.)” attached to and forming part of this
Contract.

 

  6. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.

 

  7. Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the Florida Hurricane
Catastrophe Fund or Citizens Property Insurance Corporation.

 

  8. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

Page 3       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  9. Pollution and seepage coverages excluded under the provisions of the
“Pollution and Seepage Exclusion Clause (BRMA 39A)” attached to and forming part
of this Contract.

 

  10. Loss or liability excluded under the “Terrorism Exclusion” attached to and
forming part of this Contract.

 

  11. Losses from mold-related claims, unless arising out of an otherwise
covered peril.

 

  12. Flood, when written as such.

 

B. Notwithstanding the foregoing, the Company may request a special acceptance
of reinsurance falling within the scope of the exclusions set forth in
paragraph A (other than exclusions 3, 5, 6 and 10). Within five days of receipt
of such a request, each Subscribing Reinsurer shall accept such request, ask for
additional information, or reject the request. Any reinsurance that is specially
accepted by the Reinsurer shall be covered under this Contract and shall be
subject to the terms hereof, except as such terms shall be modified by the
special acceptance. If a Subscribing Reinsurer fails to respond to a special
acceptance request within five days, the Subscribing Reinsurer will be deemed to
have agreed to the special acceptance.

In the event a reinsurer becomes a party to this Contract subsequent to one or
more special acceptances hereunder, the new reinsurer shall automatically accept
such special acceptance(s) as being covered hereunder. Further, if one or more
Subscribing Reinsurers under this Contract agreed to special acceptance(s) under
the contract being replaced by this Contract, such special acceptance(s) shall
be automatically covered hereunder with respect to the interests and liabilities
of such Subscribing Reinsurer(s).

Article V - Retention and Limit

 

A. As respects each excess layer of reinsurance coverage provided by this
Contract, the Company shall retain and be liable for the first amount of
ultimate net loss, shown as “Company’s Retention” for that excess layer in
Schedule A attached hereto, arising out of each loss occurrence. The Reinsurer
shall then be liable, as respects each excess layer, for the amount by which
such ultimate net loss exceeds the Company’s applicable retention, but the
liability of the Reinsurer under each excess layer shall not exceed the amount,
shown as “Reinsurer’s Per Occurrence Limit” for that excess layer in Schedule A
attached hereto, as respects any one loss occurrence.

 

B. No claim shall be made under any excess layer of reinsurance coverage
provided by this Contract as respects any one loss occurrence unless at least
two risks insured or reinsured by the Company are involved in such loss
occurrence. For purposes of this Contract, the Company shall be the sole judge
of what constitutes one risk.

Article VI - Reinstatement

 

A. In the event all or any portion of the reinsurance under any excess layer of
reinsurance coverage provided by this Contract is exhausted by loss, the amount
so exhausted shall be reinstated immediately from the time the loss occurrence
commences hereon. For each amount so reinstated the Company agrees to pay
additional premium equal to the product of the following:

 

  1. The percentage of the occurrence limit for the excess layer reinstated
(based on the loss paid by the Reinsurer under that excess layer); times

 

Page 4       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  2. The earned reinsurance premium for the excess layer reinstated for the term
of this Contract (exclusive of reinstatement premium).

 

B. Whenever the Company requests payment by the Reinsurer of any loss under any
excess layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer. If the earned
reinsurance premium for any excess layer for the term of this Contract has not
been finally determined as of the date of any such statement, the calculation of
reinstatement premium due for that excess layer shall be based on the deposit
premium for that excess layer and shall be readjusted when the earned
reinsurance premium for that excess layer for the term of this Contract has been
finally determined. Any reinstatement premium shown to be due the Reinsurer for
any excess layer as reflected by any such statement (less prior payments, if
any, for that excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for that excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company’s statement.

 

C. Notwithstanding anything stated herein, the liability of the Reinsurer under
any excess layer of reinsurance coverage provided by this Contract shall not
exceed either of the following:

 

  1. The amount, shown as “Reinsurer’s Per Occurrence Limit” for that excess
layer in Schedule A attached hereto, as respects loss or losses arising out of
any one loss occurrence; or

 

  2. The amount, shown as “Reinsurer’s Term Limit” for that excess layer in
Schedule A attached hereto, in all during the term of this Contract.

Article VII - Definitions

 

A. “Ultimate net loss” as used herein shall be defined as the sum or sums
(including loss in excess of policy limits, extra contractual obligations and
loss adjustment expense, as hereinafter defined) paid or payable by the Company
in settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

 

B. “Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as:

 

  1.

“Loss in excess of policy limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of,

 

Page 5       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

 

but not limited to, failure by the Company to settle within the policy limits or
by reason of the Company’s alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such an action.

 

  2. “Extra contractual obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the Company,
not covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

However, as respects ultimate net loss for each excess layer of reinsurance
coverage provided by this Contract, loss in excess of policy limits and extra
contractual obligations arising out of each loss occurrence shall not exceed an
amount equal to 25.0% of the loss under each excess layer of reinsurance
coverage provided by this Contract.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

C. “Loss adjustment expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss adjustment expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, expenses
and a pro rata share of the salaries of the Company’s field employees and
expenses of other employees of the Company who have been temporarily diverted
from their normal and customary duties and assigned to the adjustment of losses
covered by this Contract, expenses of the Company’s officials incurred in
connection with losses covered by this Contract, and declaratory judgment
expenses or other legal expenses and costs incurred in connection with coverage
questions and legal actions connected thereto. Loss adjustment expense shall not
include normal office expenses or salaries of the Company’s officials.

 

D. “Term of this Contract” as used herein shall be defined as the period from
June 1, 2009 until May 31, 2010, both days inclusive, Local Standard Time at the
location where the loss occurrence commences. However, if this Contract is
terminated, “term of this Contract” as used herein shall mean the period from
June 1, 2009 through the effective date of termination.

 

Page 6       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

E. “Runoff Subscribing Reinsurer” as used herein shall mean a Subscribing
Reinsurer that experiences one or more of the following circumstances:

 

  1. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  2. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 

  3. The Subscribing Reinsurer has reinsured its entire liability under this
Contract with an unaffiliated entity or entities without the Company’s prior
written consent; or

 

  4. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

 

  5. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid.

Article VIII - Other Reinsurance

The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

Article IX - Loss Occurrence

 

A. The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “loss occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
“loss occurrence” shall be further defined as follows:

 

  1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

Page 7       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such
72 consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  3. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the introductory portion of this
paragraph A) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “loss occurrence.”

 

  4. As regards “freeze,” only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting frozen pipes
and tanks) may be included in the Company’s “loss occurrence.”

 

  5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within a 150-mile radius of any fixed point selected by the Company may be
included in the Company’s “loss occurrence.”

 

B. For all those “loss occurrences” other than those referred to in
subparagraph 2 of paragraph A above, the Company may choose the date and time
when any such period of consecutive hours commences, provided that it is not
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss, and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “loss occurrence” referred to in
subparagraph 1 of paragraph A above where only one such period of 72 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.

 

C. As respects those “loss occurrences” referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “loss occurrences,” provided that no
two periods overlap and no individual loss is included in more than one such
period, and provided that no period commences earlier than the date and time of
the occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

 

D. No individual losses occasioned by an event that would be covered by a
72 hours clause may be included in any “loss occurrence” claimed under a 168
hours provision.

 

Page 8       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article X - Loss Notices and Settlements

 

A. Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

 

B. All loss settlements made by the Company, provided they are within the terms
of this Contract and the terms of the Company’s policies (except as respects
loss in excess of policy limits and extra contractual obligations), shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts for
which it may be liable upon receipt of reasonable evidence of the amount paid
(or scheduled to be paid within 14 days) by the Company.

 

C. A Runoff Subscribing Reinsurer shall not have the right to hire an
unaffiliated runoff claims manager that is compensated on a contingent basis or
is otherwise provided with financial incentives based on the quantum of claims
paid, as respects the Runoff Subscribing Reinsurer’s share of any claims payable
under this Contract. A Runoff Subscribing Reinsurer will notify the Company as
promptly as possible if it hires an unaffiliated runoff claims manager, and such
runoff claims manager shall, for purposes of this Contract, be presumed to be
compensated on a contingent basis or to be otherwise provided with financial
incentives based on the quantum of claims paid, unless the Runoff Subscribing
Reinsurer notifies the Company otherwise.

Article XI - Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights if, in
the Company’s opinion, it is economically reasonable to do so. However, in the
event that the Company elects not to enforce its rights, the Reinsurer may elect
to enforce such rights and pursue salvage and/or subrogation at its own expense.
The Reinsurer shall promptly, within 30 days upon receipt, remit to the Company
the amount of any judgment awarded in such an action in excess of the amount of
payment by, or the amount of liability to, the Reinsurer hereunder.

Article XII - Florida Hurricane Catastrophe Fund

 

A. The Company shall provisionally purchase from the Florida Hurricane
Catastrophe Fund (“FHCF”) the following limits and retentions:

 

  1. 90.0% of $166,865,000 excess of $63,085,000 (mandatory layer); and

 

  2. 90.0% of $97,155,000 excess of $229,950,000 (optional Temporary Increase in
Coverage Limit).

 

Page 9       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

The provisional limits and retentions detailed above may increase or decrease in
accordance with the provisions of reimbursement contract between the Company and
the State Board of Administration of the State of Florida.

 

B. Any loss reimbursement paid or payable to the Company under the mandatory and
optional coverage layers provided by the FHCF as set forth in paragraph A above,
as a result of loss occurrences commencing during the term of this Contract
shall inure to the benefit of this Contract. Further, any FHCF loss
reimbursement shall be deemed to be paid to the Company in accordance with the
reimbursement contract between the Company and the State Board of Administration
of the State of Florida at the full payout level set forth therein. It is
further deemed that any loss reimbursement shall not be reduced by any reduction
or exhaustion of the actual claims paying capacity of the FHCF and that the FHCF
fund balance is deemed funded to the fullest extent allowable by Florida
statute.

 

C. Prior to the final calculation of the Company’s FHCF retention and payout, if
any, under the mandatory and optional coverage layers set forth between the
Company and the State Board of Administration of the State of Florida, the
Reinsurer’s liability hereunder will be determined provisionally based on the
projected FHCF payout, and in accordance with paragraph B above. Following the
FHCF’s final calculation of the payout under the coverage layers provided by the
reimbursement contract, the ultimate net loss under this Contract will be
recalculated. If, as a result of such calculation, the loss to the Reinsurer
under any excess layer of this Contract in any one loss occurrence is less than
the amount previously paid by the Reinsurer under that excess layer, the Company
shall promptly remit the difference to the Reinsurer. If the loss to the
Reinsurer under any excess layer in any one loss occurrence is greater than the
amount previously paid by the Reinsurer, the Reinsurer shall promptly remit the
difference to the Company. For the purposes of both the provisional and final
calculations of the Reinsurer’s liability referenced above, it is deemed that
any FHCF loss reimbursement shall not be reduced by any reduction or exhaustion
of the actual claims paying capacity of the FHCF and that the FHCF fund balance
is deemed funded to the fullest extent allowable by Florida statute.

 

D. If an FHCF reimbursement amount is based on the Company’s losses in more than
one loss occurrence commencing during the term of this Contract, the total such
FHCF reimbursement received by the Company shall be allocated to individual loss
occurrences in chronological order of the dates such loss occurrences commence,
beginning with the first such loss occurrence commencing during the term of this
Contract, provided that:

 

  1. The portion of the total FHCF reimbursement amount to be allocated by the
Company to any individual loss occurrence shall be equal to the lesser of
(a) the amount of such FHCF reimbursement to which the Company would be entitled
for that loss occurrence alone, or (b) the remaining such FHCF reimbursement
which has not been allocated by the Company to prior loss occurrences; and

 

  2. The total amount allocated by the Company to all such loss occurrences
shall be equal to the total FHCF reimbursement received by the Company for such
loss occurrences.

 

Page 10       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article XIII - Reinsurance Premium

 

A. As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:

 

  1. The amount shown as “Contract Minimum Premium” (or a pro rata portion
thereof if this Contract is terminated prior to May 31, 2010, subject to no
known losses) for that excess layer in Schedule A attached hereto; or

 

  2. The sum of the Company’s aggregate total insured value for policies that
include wind coverage in force on September 30, 2009, multiplied by the
percentage shown as “Adjustment Rate” for that excess layer in Schedule A
attached hereto.

 

B. The Company shall pay the Reinsurer a deposit premium for each excess layer
of the amount, shown as “Contract Deposit Premium” for that excess layer in
Schedule A attached hereto, in four equal installments of the amount, shown as
of the “Quarterly Deposit Premium” for that excess layer in Schedule A attached
hereto on June 1, September 1 and December 1 of 2009 and March 1, 2010. In the
event this Contract is terminated in accordance with the provisions of
paragraph B of the Commencement and Termination Article, no deposit premium
installments shall be due after the effective date of termination; however,
notwithstanding the foregoing and subject to no known losses for any excess
layer hereunder, the Reinsurer shall be due a pro rata portion of the “Contract
Deposit Premium” for that excess layer in Schedule A attached hereto as of the
effective date of termination.

 

C. Within 30 days after the effective date of termination or expiration, or
within 30 days after September 30, 2009 (the date to be selected by the
Company), the Company shall provide a report to the Reinsurer setting forth the
premium due hereunder for each excess layer, computed in accordance with
paragraph A above, and any additional premium due the Reinsurer or return
premium due the Company for each excess layer shall be promptly remitted.

Article XIV - Late Payments

 

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the “Intermediary”) by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  2. 1/365ths of the sum of 2.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times

 

Page 11       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  3. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

Notwithstanding the provisions of subparagraph 2 above and the immediately
preceding sentence, the interest rate for a Runoff Subscribing Reinsurer will
increase by 2.0% for every month that payment of the claim is past due, subject
to a maximum annual interest rate of 10.0%.

 

C. If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

D. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 45 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 

  2. Any claim or loss payment due the Company hereunder shall be deemed due
10 days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 

  3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph D, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 45 days following transmittal of written notification that the
provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

E.

Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is

 

Page 12       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

 

contesting, and proves to be correct in its contestation, either in whole or in
part, the other party shall reimburse the debtor party for any such excess
payment made plus interest on the excess amount calculated in accordance with
this Article.

 

F. Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article XV - Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

Article XVI - Access to Records (BRMA 1D)

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

Article XVII - Liability of the Reinsurer

 

A. The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon. However, in no event shall this be construed in any way to
provide coverage outside the terms and conditions set forth in this Contract.

 

B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XVIII - Net Retained Lines (BRMA 32E)

 

A. This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

Page 13       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article XIX - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article XX - Currency (BRMA 12A)

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XXI - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XXII - Federal Excise Tax (BRMA 17D)

 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXIII - Reserves

 

A. The Reinsurer agrees to fund its share of the Company’s ceded unearned
premium and outstanding loss and loss adjustment expense reserves (including all
case reserves plus any reasonable amount estimated to be unreported from known
loss occurrences) by:

 

  1. Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or

 

Page 14       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  2. Escrow accounts for the benefit of the Company; and/or

 

  3. Cash advances;

if the Reinsurer:

 

  1. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement it is
required to file with the insurance regulatory authorities involved; or

 

  2. Has experienced any of the circumstances described in paragraph B of the
Commencement and Termination Article. However, if such circumstance is
rectified, then no special funding requirements shall apply and any such current
funding in accordance with the provisions above shall be released to the
Reinsurer.

For purposes of this Contract, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.

 

B. If a Subscribing Reinsurer fails to fulfill its funding obligation (if any)
under this Article, the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, an interest
charge on the funding obligation calculated on the last business day of each
month as follows:

 

  1. The number of full days that have expired since the earliest of the
applicable following dates:

 

  a. As respects a Subscribing Reinsurer that is unauthorized in any state of
the United States of America or District of Columbia having jurisdiction over
the Company, December 31 of the calendar year in which the funding was required;

 

  b. As respects a Subscribing Reinsurer that has experienced any of the
circumstances described in paragraph B of the Commencement and Termination
Article, the first date such circumstance occurs;

times:

 

  2. 1/365ths of the sum of 2.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first day of the month for which the calculation is made;
times

 

  3. The funding obligation, less the amount, if any, funded by the Subscribing
Reinsurer prior to the applicable date determined in subparagraph 1 above.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.

 

Page 15       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

C. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

  1. To reimburse itself for the Reinsurer’s share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;

 

  2. To reimburse itself for the Reinsurer’s share of any other amounts claimed
to be due hereunder, unless paid in cash by the Reinsurer;

 

  3. To fund a cash account in an amount equal to the Reinsurer’s share of any
ceded unearned premium and/or outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

 

  4. To refund to the Reinsurer any sum in excess of the actual amount required
to fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences), if so requested by the Reinsurer; and

 

  5. To reimburse itself for the Reinsurer’s portion of the unearned reinsurance
premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for C(1), C(3) or C(5), or in the case of
C(2), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

Article XXIV - Insolvency

 

A.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because

 

Page 16       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

 

of the insolvency of the company or because the liquidator, receiver,
conservator or statutory successor of the company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the company shall give written notice to
the Reinsurer of the pendency of a claim against the company indicating the
policy or bond reinsured which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the company solely as a result of the defense undertaken by the Reinsurer.

 

B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 

C. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XXV - Arbitration

 

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

 

B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

Page 17       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
State of Florida.

Article XXVI - Service of Suit (BRMA 49C)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

 

A. It is agreed that in the event the Reinsurer fails to pay any amount claimed
to be due hereunder, the Reinsurer, at the request of the Company, will submit
to the jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

 

B. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XXVII - Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.

 

Page 18       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article XXVIII - Confidentiality

The Reinsurer shall maintain the confidentiality of all information reviewed
during any inspection as well as the results of such inspection and shall not
disclose such materials to third parties other than the Reinsurer’s auditors,
legal counsel, retrocessionaires, or as required in any action brought to
enforce the Reinsurer’s rights under this Contract, or as required by a London
market lead, regulatory agency, court order or subpoena, provided that the other
party is given prior notice of such regulatory requirement, court order or
subpoena.

Article XXIX - Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties.

Article XXX - Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

Article XXXI - Agency Agreement (BRMA 73A)

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXXII - Notices and Contract Execution

 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  1. Paper documents with an original ink signature;

 

  2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

Page 19       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  3. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

Article XXXIII - Intermediary

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary will be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary will be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Clearwater, Florida, this                      day of
                                         in the year             .

__________________________________________________________________________________

Homeowners Choice Property and Casualty Insurance Company (for and on behalf of
the “Company”)

 

Page 20       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Schedule A

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2009

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

 

     First
Excess     Second
Excess     Third
Excess  

Company’s Retention

   $ 17,430,000      $ 63,085,000      $ 89,487,000   

Reinsurer’s Per Occurrence Limit

   $ 45,655,000      $ 26,402,000      $ 67,895,000   

Reinsurer’s Term Limit

   $ 91,310,000      $ 52,804,000      $ 135,790,000   

Contract Minimum Premium

   $ 15,648,000      $ 4,731,000      $ 7,414,000   

Adjustment Rate

     0.1479 %      0.0447 %      0.0700 % 

Contract Deposit Premium

   $ 19,560,000      $ 5,914,000      $ 9,268,000   

Quarterly Deposit Premium

   $ 4,890,000      $ 1,478,500      $ 2,317,000   

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

 

Schedule A       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

N.M.A. 1119

BRMA 35B



--------------------------------------------------------------------------------

Pollution and Seepage Exclusion Clause

This Contract excludes loss and/or damage and/or costs and/or expenses arising
from seepage and/or pollution and/or contamination, other than contamination
from smoke. Nevertheless, this exclusion does not preclude payment of the cost
of removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company’s property loss under the
applicable original policy.

BRMA 39A



--------------------------------------------------------------------------------

Terrorism Exclusion

(Treaty Reinsurance)

Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from,
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.

An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:

 

  1. Involves violence against one or more persons; or

 

  2. Involves damage to property; or

 

  3. Endangers life other than the person committing the action; or

 

  4. Creates a risk to health or safety of the public or a section of the
public; or

 

  5. Is designed to interfere with or disrupt an electronic system.

This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.

Notwithstanding the above and subject otherwise to the terms, conditions and
limitations of this Contract, in respect only of personal lines, this Contract
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive or nuclear pollution, contamination or
explosion.